Case 6:18-cv-00594-TH-KNM Document 50 Filed 04/30/20 Page 1 of 2 PageID #: 222



                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS
                                          TYLER DIVISION

 KENNETH WAYNE ALEXANDER                         §

 v.                                              §       CIVIL ACTION NO. 6:18cv594

 SMITH COUNTY SHERIFF’S OFFICE,                  §
 ET AL.

                                ORDER OF PARTIAL DISMISSAL


        The Plaintiff Kenneth Alexander, a former prisoner of the Smith County Jail proceeding pro

 se, filed this civil rights lawsuit under 42 U.S.C. §1983 complaining of alleged deprivations of his

 constitutional rights. This Court referred the matter to the Honorable K. Nicole Mitchell, United
 States Magistrate Judge, for consideration pursuant to applicable laws and orders of this court.

        After review of the pleadings, the magistrate judge recommended dismissal of all of the
 claims except for Plaintiff’s claim that he was denied adequate medical care. The court has received

 and considered the Report and Recommendation of the United States Magistrate Judge, along with

 the record, pleadings and all available evidence.
        Plaintiff filed objections to the magistrate judge’s Report and Recommendation arguing that

 he wanted to file charges against inmate Christian Jolley and prosecuting Jolley to the fullest for
 assaulting him. The magistrate judge correctly determined that Alexander has no constitutional right

 to have another person prosecuted. Plaintiff did not object to the magistrate judge’s recommendation

 for the dismissal of the Smith County Commissioner’s Court, County Judge Nathaniel Moran, the
 Smith County Sheriff’s Office, and the Smith County Jail as defendants to the lawsuit.

        The court conducted a de novo review of the objections in relation to the pleadings and the
 applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the court concludes Plaintiff’s

 objections lack merit.


                                                     1
Case 6:18-cv-00594-TH-KNM Document 50 Filed 04/30/20 Page 2 of 2 PageID #: 223



                                              ORDER

        Accordingly, Plaintiff’s objections are OVERRULED. The findings of fact and conclusions

 of law of the magistrate judge are correct and the report of the magistrate judge is ADOPTED. All

 of the Plaintiff’s claims except for his claim concerning his medical care are DISMISSED. All of

 the Defendants except for Dr. White, the nurse identified as Lisa, and the nurse identified as Malia

 are DISMISSED as parties to the lawsuit. The dismissal of these claims and parties shall have no

 effect upon the remaining claims and parties in the case.

        SIGNED this the 30 day of April, 2020.




                                       ____________________________
                                       Thad Heartfield
                                       United States District Judge




                                                  2
